PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                    No. 10-3476
                   _____________

              DESMOND L. MAYNARD,
                            Appellant

                          v.

              CARMELO RIVERA,
     COMMISSIONER OF THE VIRGINS ISLANDS
           DEPARTMENT OF LABOR;
           CHERYL MARTIN-LIBURD
                ______________

APPEAL FROM THE DISTRICT COURT OF THE VIRGIN
          ISLANDS – APPELLATE DIVISION
              (D.C. Civil No. 05-cv-00171)
        Chief Judge: Honorable Curtis V. Gómez
      District Judge: Honorable Raymond L. Finch
    Superior Court Judge: Honorable Patricia D. Steele
                    ______________

               Argued December 5, 2011
                   ______________

 Before: FISHER, GREENAWAY, JR., and ROTH, Circuit
                      Judges.
               (Opinion Filed: April 2, 2012)

Shawn E. Maynard-Hahnfeld, Esq. (argued)
Law Offices of Desmond L. Maynard
P.O. Box 8388
St. Thomas, VI 00801
       Counsel for Appellant Desmond Maynard

Tina Gillespie La Borde, Esq. (argued)
Legal Services of the Virgin Islands, Inc.
1832 Kongens Gade
St. Thomas, VI 00802
       Counsel for Appellee Cheryl Martin-Liburd
                      ______________

                        OPINION
                     ______________

GREENAWAY, JR., Circuit Judge.

       This appeal requires us to determine whether the
individual needs of an employee can justify noncompliance
with an employer’s reasonable administrative order. The
Virgin Islands Wrongful Discharge Act (the “WDA”) permits
the termination of an employee “who wilfully and
intentionally disobeys reasonable and lawful rules, orders,
and instructions of the employer.” V.I. Code Ann. tit. 24, §
76(a)(4). Here, in lieu of providing his employees with a
paycheck, Appellant Desmond Maynard (“Maynard”) paid
his employees in cash, requiring that they endorse an
unsigned paycheck as a receipt of payment. After receiving
cash remuneration one week in September 1996, Appellee




                             2
Cheryl Martin-Liburd (“Martin-Liburd”), an employee of
Maynard’s, refused to endorse the paycheck presented to her
as a receipt for Maynard. Her refusal led Maynard to fire her
for noncompliance. At a hearing before the Virgin Islands
Department of Labor (“DOL”), Martin-Liburd testified that
she needed a signed paycheck to apply for and receive
government financial assistance. She had never shared this
information with Maynard before the hearing.

       The Appellate Division of the District Court held that,
given Martin-Liburd’s need for written verification of her
income, Maynard’s order was unreasonable and that Martin-
Liburd’s resulting termination was in violation of the WDA.
The Appellate Division also awarded Martin-Liburd back
pay.    We hold that the Appellate Division erred by
considering Martin-Liburd’s individual needs when
determining the reasonableness of Maynard’s order.
Maynard’s directive was an archetypal administrative order
for which Martin-Liburd’s compliance was not dependent on
her wants or desires. We will reverse the Appellate
Division’s July 19, 2010 Order.

                           I.
       Maynard operated a legal practice in the Virgin
Islands—the Law Offices of Desmond L. Maynard. The firm
had several employees. On each pay day, which occurred on
Mondays, Maynard would provide his employees with a
paycheck. Employees would typically spend their one hour
lunch break travelling to and from a local bank to cash their
paychecks. Based on the proximity of the bank, coupled with
long lines, this process often caused employees to exceed




                                3
their allotted one hour break for lunch. 1

        Faced with complaints from his employees about time
expended going to the bank and his desire to decrease
unproductive time spent by his employees, Maynard decided
to alter the manner in which he paid his employees. He began
paying his employees in cash, whenever possible, 2 and then
either simultaneously or soon thereafter handing his
employees an unsigned paycheck, which they endorsed as a
receipt of payment.

       In March 1995, Martin-Liburd commenced
employment as a legal secretary at Maynard’s firm. When
she began work there, he had already implemented the cash
payment policy. On many occasions, Martin-Liburd was paid
in cash and endorsed the unsigned paycheck as written proof
of payment. The exchange of cash for an unsigned paycheck
was a regular occurrence.

       On September 30, 1996, Martin-Liburd was once again
paid in cash. That same day, Martin-Liburd was presented

       1
         The facts underlying this appeal arose in the mid-
1990s. At that time, lines were unavoidable if a person
sought to conduct any business at the bank, as communication
with a bank teller was necessary to facilitate financial
transactions. Modern advancements in technology now
permit a person to transact a plethora of bank-related business
either online or at an automated teller machine, rendering the
problem Maynard’s employees faced a historical relic.
       2
        Maynard made payroll disbursements in cash
whenever he had cash on hand at the office.




                                4
with a paycheck not signed by Maynard, the payor, and asked
to endorse the paycheck and return it to the office manager.
Martin-Liburd refused. Maynard approached Martin-Liburd
to discuss her refusal to sign the paycheck. Martin-Liburd
replied that the paycheck was invalid without Maynard’s
signature. Maynard persisted that the paycheck functioned
merely as a receipt.

       On October 1, 1996, Maynard again approached
Martin-Liburd and asked her once more to endorse the
paycheck, as requested. Martin-Liburd again refused. In
response, Maynard informed her that she would be terminated
if she did not comply. After a verbal disagreement between
the two, Martin-Liburd left the building. That day was
Martin-Liburd’s last at Maynard’s firm.

       Following her discharge, Martin-Liburd filed a
complaint against Maynard with the DOL, alleging that she
was wrongfully discharged in violation of the WDA. V.I.
Code Ann. tit. 24, §§ 76-79. At the DOL hearing, Martin-
Liburd stated, for the first time, that she needed a signed
paycheck from Maynard so that she could apply for and
receive financial assistance from the Women, Infants, and
Children Program (“WIC”), operating under the Virgin
Islands Department of Health, and food stamps. 3 Martin-
Liburd contended that she was ineligible for WIC support
without verification of her income. It is unclear from the
testimony,    however,     whether     Martin-Liburd   ever
communicated to Maynard that she desired a signed copy of

      3
           The parties focus solely on Martin-Liburd’s
eligibility for WIC financial assistance. Going forward, so
shall we.




                             5
the paycheck to submit to WIC. 4 Nevertheless, the WIC
certification form introduced at the hearing indicates that
proof of income could be established through a number of
means, including: (1) an unemployment check; (2) paycheck
stubs for all working members of the household; or (3) the
most recent W2 form. Martin-Liburd testified that she never
provided Maynard or his office manager with a copy of this
form.

       On February 19, 1997, Carmelo Rivera, the DOL
Commissioner, found that Martin-Liburd was wrongfully
discharged and awarded her back pay. Maynard filed a
petition for a writ of review with the Superior Court of the
Virgin Islands, pursuant to V.I. Code Ann. tit. 5, § 1421. On
August 23, 2005, the Superior Court affirmed the DOL’s
decision. The Superior Court held that Maynard’s order was
unreasonable because it denied Martin-Liburd proof of her
income necessary to apply for and receive WIC assistance,
rendering her termination in violation of the WDA. Maynard
appealed to the District Court for the Virgin Islands,
Appellate Division (the “Appellate Division”). 5



      4
        Martin-Liburd repeatedly testified that she informed
Maynard and his office manager that a signed paycheck was
necessary so that she could “take care of [her] business.”
(App. 43, 45.)
      5
         Had Maynard appealed the Superior Court’s decision
after January 29, 2007, the appeal would have been filed with
the Supreme Court of the Virgin Islands, which assumed
appellate jurisdiction from the Appellate Division of the
District Court as of that date. See Hypolite v. People of the




                             6
        On July 19, 2010, the Appellate Division concluded
that “reasonable minds could disagree as to whether
Maynard’s order to Martin-Liburd was reasonable” under the
WDA. Maynard v. Rivera, No. 2005/171, 2010 WL
2851616, at *3 (D.V.I. July 19, 2010).             Given this
disagreement, the Appellate Division held that the deferential
standard of review applicable to evidentiary findings by the
DOL did not permit reversal of the Superior Court’s decision.
Id. at *4. The Appellate Division also affirmed the award of
back                   pay.                                Id.
        In dissent, Chief Judge Gómez argued that the majority
created a “new wrongful discharge standard” in which the
needs of the employee governed the determination of whether
an employer’s order was reasonable. Id. at *4 (Gómez, C.J.,
dissenting). Chief Judge Gómez argued that Maynard’s order
was a classic administrative order, which courts uniformly
have agreed are reasonable. Id. at *5.

         II.     AND STANDARD OF REVIEW

      The Superior Court had appellate jurisdiction to review
the DOL’s findings under V.I. Code Ann. tit. 5, § 1421. The
Appellate Division exercised appellate jurisdiction over the
Superior Court’s order, pursuant to 48 U.S.C. § 1613a(a). We
have jurisdiction to review the Appellate Division’s Order,
pursuant to 48 U.S.C. § 1613a(c).

      In reviewing the Appellate Division’s Order, we
employ the same standard of review as that applied by the
Superior Court, the first tribunal to review the DOL’s

V.I., No. 2007-135, 2009 WL 152319, at *2 (V.I. Jan. 21,
2009) (per curiam).




                              7
decision. Tyler v. Armstrong, 365 F.3d 204, 208 (3d Cir.
2004). The Superior Court reviewed the DOL’s factual
findings under the substantial evidence standard. V.I. Code
Ann. tit. 24, § 70(b). We, too, employ this standard of review
as to the Appellate Division’s factual determinations,
inquiring whether there existed “relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Soubik v. Dir., Office of Workers’ Comp.
Programs, 366 F.3d 226, 233 (3d Cir. 2004). As with other
legal inquiries, the Appellate Division’s interpretation of the
WDA is reviewed de novo. See Bryan v. Ponce, No. 2008-
004, 2009 WL 586733, at *2 (V.I. Mar. 6, 2009).

                           III.
       The WDA provides that an employer can lawfully fire
an employee for one of nine enumerated reasons. V.I. Code
Ann. tit. 24, § 76(a). As a result, the WDA amounts to a
“statutory abrogation of the common law rule of at-will
employment applicable in the Virgin Islands.” Kretzer v.
Hess Oil V.I. Corp., 218 F. Supp. 2d 724, 728 (D.V.I. 2002).
A presumption exists “that an employee has been wrongfully
discharged if discharged for any reason other than those listed
in Section 76(a).” Gonzalez v. AMR, 549 F.3d 219, 222 (3d
Cir. 2008) (citation omitted); see also V.I. Code Ann. tit. 24,
§ 76(c). While an employer is prohibited from firing an
employee for any reason not listed, the WDA “cover[s] all or
almost all legitimate reasons for discharge.” St. Thomas–St.
John Hotel & Tourism Ass’n v. Gov’t of the U.S. V.I., 218
F.3d 232, 244 (3d Cir. 2000).

       At issue in this appeal is the fourth justification that
permits the termination of an employee “who wilfully and
intentionally disobeys reasonable and lawful rules, orders,




                              8
and instructions of the employer.” 6 V.I. Code Ann. tit. 24, §

      6
       In full, the WDA permits the termination of any
employee:

             (1) who engages in a business
             which conflicts with his duties to
             his employer or renders him a
             rival of his employer;

             (2) whose insolent or offensive
             conduct toward a customer of the
             employer injures the employer's
             business;

             (3) whose use of intoxicants or
             controlled substances interferes
             with the proper discharge of his
             duties;

             (4) who wilfully and intentionally
             disobeys reasonable and lawful
             rules, orders, and instructions of
             the employer; provided, however,
             the employer shall not bar an
             employee from patronizing the
             employer's business after the
             employee's working hours are
             completed;

             (5) who performs his work
             assignments in a negligent
             manner;




                              9
76(a)(4).

       A.     Analytical Framework

      Before we determine whether Martin-Liburd’s
termination was in violation of the WDA, we must first
address the analytical framework governing her claim.

       The parties assert that the Supreme Court’s three-
prong test for evaluating federal employment discrimination
claims, established in McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973), applies with equal force to claims
brought under the WDA, a territorial law. As support, the
parties cite to Rajbahadoorsingh v. Chase Manhattan Bank,

              (6) whose continuous absences
              from his place of employment
              affect the interests of his
              employer;

              (7) who is incompetent or
              inefficient, thereby impairing his
              usefulness to his employer;

              (8) who is dishonest; or

              (9) whose conduct is such that it
              leads to the refusal, reluctance or
              inability of other employees to
              work with him.

V.I. Code Ann. tit. 24, § 76(a)(1)-(a)(9).




                               10
NA, 168 F. Supp. 2d 496 (D.V.I. 2001), in which the district
court first applied the McDonnell Douglas framework to the
WDA. Id. at 503-05. In that case, the district court reasoned
that the McDonnell Douglas test was applicable because the
WDA was borne out of the same congressional intent
underlying federal employment discrimination statutes. Id.

        Under the modified McDonnell Douglas burden-
shifting framework that the district court promulgated, a
plaintiff must first establish a prima facie case of wrongful
discharge. This requires a showing that: “(1) he was an
employee; (2) of a covered employer; (3) he was discharged;
and (4) the discharge was wrongful.” Id. at 504-05. The
employer then bears the burden of production “to articulate
some legitimate, statutorily-approved reason for the plaintiff’s
discharge.” Id. at 505 (citation omitted). “Finally, after the
employer has offered one or more of the statutorily-approved
reasons for its actions, the burden of production under the
third and final prong shifts back to the plaintiff to show, by a
preponderance of the evidence, that the proffered reason is
pretextual.” Id.

        As we have noted, with the creation of the Superior
Court of the Virgin Islands (formerly the Territorial Court),
the district court has long been divested of original
jurisdiction over matters arising purely under territorial law.
Parrott v. Gov’t of the V.I., 230 F.3d 615, 620 (3d Cir. 2000).
An inexorable consequence of divestment was the district
court’s inability to continue contributing to the development
of Virgin Islands local law. Edwards v. HOVENSA, LLC, 497
F.3d 355, 358-59 (3d Cir. 2007). With the establishment of
the Supreme Court of the Virgin Islands, the final say on
territorial law now rests with the Virgin Islands’ highest




                              11
court. 7 Pichardo v. V.I. Comm’r of Labor, 613 F.3d 87, 94
(3d Cir. 2010).

        When Rajbahadoorsingh was decided, it was
understandably impossible for the district court to look to
guidance from the Supreme Court of the Virgin Islands—a
court not yet in existence—to determine what analytical
framework to apply to claims brought under the WDA.
Although its jurisprudence is nascent, the Supreme Court of
the Virgin Islands has yet to speak on this issue. While we
are without guidance from the highest court, we can “garner
assistance from the decisions of the state’s intermediate
appellate courts in predicting how the state’s highest court
would rule.” Mosley v. Wilson, 102 F.3d 85, 92 (3d Cir.
1996) (citations omitted). Of course, that, too, is another
impossibility, for the Virgin Islands has no intermediate
territorial appellate court. We have recognized that in such
situations the decisions of the Superior Court of the Virgin
Islands can be used as a gauge for ascertaining state law.
Edwards, 497 F.3d at 361. And the Superior Court has cited
Rajbahadoorsingh and applied the McDonnell Douglas
framework to claims brought under the WDA. See, e.g.,
Fenton v. C & C Constr. & Maint., Inc., No. SX-96-CV-791,
2007 WL 1202867, at *2-4 (V.I. Super. Ct. Apr. 4, 2007).

      Tasked with predicting what analytical framework the
Supreme Court of the Virgin Islands would apply to a

       7
         The Supreme Court of the Virgin Islands’ ultimate
authority to adjudicate purely local civil matters is subject to
this Court’s authority, for a period of fifteen years following
the Supreme Court’s creation, to review all final decisions by
writ of certiorari. See 48 U.S.C. § 1613.




                              12
wrongful discharge claim, Edwards, 497 F.3d at 361-62 n.3,
we question the justification for the approach taken in
Rajbahadoorsingh. In Rajbahadoorsingh, the district court
attempted to draw a parallel between the legislative intent
underlying federal employment discrimination statutes and
the WDA. 168 F. Supp. 2d at 503-04. Although the district
court quoted from McDonnell Douglas’s discussion of
congressional intent leading to the passage of Title VII, the
district court provided no analogous discussion for the WDA.
Absent any indication as to the Virgin Islands legislature’s
perceived goals in promulgating the WDA, the
Rajbahadoorsingh court’s attempted parallel falls short. 8

       We also cannot find support for the Rajbahadoorsingh
court’s conclusion that the McDonnell Douglas framework
applies because both Title VII and the WDA share “the
practical purpose of bring[ing] the litigants and the court
expeditiously and fairly to th[e] ultimate question.”
Rajbahadoorsingh, 168 F. Supp. 2d at 504 (internal quotation
marks and citation omitted). While this purpose is certainly
laudatory, it serves as an imprecise means to justify importing
a legal test from a distinct sphere of employment litigation.
More importantly, considerations of fairness and efficiency
are the cornerstones of civil litigation in general and are not
exclusive to employment matters. See Grider v. Keystone
Health Plan Cent., Inc., 580 F.3d 119, 123 (3d Cir. 2009).

      Although     we   have    reservations   regarding   the

      8
          This Court’s diligent research has failed to disclose
any legislative history to support the Rajbahadoorsingh
court’s parallel to federal employment discrimination
legislation.




                               13
application of the McDonnell Douglas analytical framework
to WDA claims, we need not resolve the issue here. Our
inquiry remains the same regardless of whether or not we
apply the framework. The parties do not dispute that Martin-
Liburd has established her prima facie case of wrongful
discharge, as required by the first prong. Moreover, Martin-
Liburd has alleged no facts to support a finding of pretext in
accordance with the third prong. Indeed, the parties devote
their arguments solely to the second prong of the McDonnell
Douglas test—whether Maynard terminated Martin-Liburd
for failing to follow a reasonable order. See V.I. Code Ann.
tit. 24, § 76(a)(4). We turn now to that question. 9

      B.      Reasonableness of Maynard’s Order

       At the heart of this appeal lies an issue that has long
been the subject of academic debate: the proper balance
between the exercise of employer authority and the protection
of employee rights. The debate is one that divided the
Appellate Division. Placing emphasis on its seemingly
deferential standard of review, the majority agreed with the
Superior Court that Martin-Liburd’s need for written
verification of her income rendered unreasonable Maynard’s
order directing her to endorse the unsigned paycheck.
Maynard v. Rivera, No. 2005/171, 2010 WL 2851616, at *3-4
(D.V.I. July 19, 2010). The dissent disagreed with what it
characterized as a “new wrongful discharge standard” that

      9
         In its majority opinion, the Appellate Division
omitted any reference to, and did not apply, the McDonnell
Douglas burden-shifting test. Given that our inquiry is
unaffected by the application of the test, we will not address
this omission.




                             14
placed improper emphasis on the personal needs of
employees when analyzing the reasonableness of an
employer’s order. Id. at *4-7 (Gómez, C.J., dissenting).

       The WDA provision at issue permits the employer to
terminate an employee “who wilfully and intentionally
disobeys reasonable and lawful rules, orders, and instructions
of the employer.” V.I. Code Ann. tit. 24, § 76(a)(4). Our
inquiry into this provision focuses on the term
“reasonableness.”    The question before us is whether
Maynard’s order directing Martin-Liburd to endorse an
unsigned paycheck as a receipt of payment was reasonable.

        As a matter of policy, courts have long been loath to
interfere in the general day-to-day operations of a business.10
Indeed, it would be improvident for courts to regulate the
permissible manner in which an employer may choose to
conduct his business and the company policy implemented to
facilitate growth and profitability. That is not to say that
courts are handcuffed from using judicial means to remedy
unlawful employment practices. See, e.g., N.A.A.C.P. v. N.
Hudson Reg’l Fire & Rescue, 665 F.3d 464, 476-77 (3d Cir.
2011) (discussing framework of Title VII litigation). But
where the employer’s order reflects a routine administrative
matter, courts have historically upheld such orders as
reasonable when subject to challenge. See, e.g., In re

      10
         Donna Smith Cude & Brian M. Steger, Does Justice
Need Glasses? Unlawful Retaliation Under the Title VII
Following Mattern: Will Courts Know It When They See It?,
14 Lab. Law. 373, 407 (1998) (“[T]he courts are not, were not
intended to be, and should not become, personnel managers
overseeing the day-to-day affairs of American businesses.”).




                              15
Stanczyk, 912 N.Y.S.2d 311, 312 (N.Y. App. Div. 2010)
(concluding that employer order directing employee to attend
mandatory training program was reasonable); Noah v.
Lindbergh Inv., LLC, 320 S.W.3d 212, 216 (Mo. Ct. App.
2010) (determining that employee was discharged, in part, for
failing to follow employer’s reasonable order that employee
immediately meet with employer to discuss employee’s
absence from assigned shifts).

       Maynard’s standing order requiring his employees to
endorse their unsigned paychecks as proof of payment in cash
is a paradigmatic example of a reasonable administrative
order. It is customary in financial transactions to require a
receipt for any cash payment, a convention borne out of both
mutual convenience and financial accounting necessity.
Without a receipt, Maynard could potentially be liable in an
action brought by one of his employees claiming that he was
never paid for time worked. As prevalent as they are, receipts
can take many forms—be they a computer printout, a hand-
drawn slip, or, in this case, a paycheck endorsed by the payee
but unsigned by the payor. Maynard implemented his cash
payment policy to serve his own interests as well as the
interests of his employees. While his employees benefited
from not having to spend their lunch hour on certain Mondays
trekking to the bank to cash their paychecks only to stand on
long lines, Maynard no longer had to pay his employees for
nonproductive company time when his employees would
inevitably exceed the allotted one hour for lunch. The
method by which he chose to pay his employees undoubtedly
constituted a reasonable administrative decision.

      We are unpersuaded by Martin-Liburd’s attempt to
undermine the reasonableness of Maynard’s chosen method
of procuring a receipt. Martin-Liburd argues that the




                             16
unsigned paycheck was an invalid negotiable instrument.
Although we agree with that proposition, it does little to
advance Martin-Liburd’s cause. 11 Here, the paycheck was
never intended to fulfill its traditional role of providing
remuneration. Instead, the paycheck functioned as a mere
receipt of payment. 12 That the paycheck could not be
tendered at the bank is not in dispute or relevant.

        Further, there is no credence to Martin-Liburd’s
argument that regardless of whether Maynard’s order was
facially reasonable, it was unreasonable as applied to her. In
essence, Martin-Liburd argues that the needs of individual
employees should not only be imported into our analysis
under the WDA but that those needs should trump
compliance with an employer’s reasonable administrative
order. We cannot endorse Martin-Liburd’s proposition
because the reasonableness of an administrative order cannot
be dependent on each employee’s personal needs, whether
known or unknown to his employer. 13 We agree with the

      11
         On several occasions prior to September 30, 1996,
after having been paid in cash, Martin-Liburd, and other
employees, endorsed the paycheck as requested.
      12
          As Maynard acknowledged, he never intended for
any unsigned paycheck to be a negotiable instrument given
that an employee already would have been paid in cash.
      13
           We do not address the possibility that where an
employer is aware that his order jeopardizes an employee’s
health or safety, the practical consequences of the order on
the employee’s individual circumstances should be
considered in determining whether the order is reasonable.
See, e.g., McLean v. Unemp’t Comp. Bd. of Review, 383 A.2d




                             17
dissent that “[o]ur focus, in this context, should be on the
request of the employer.” Maynard, 2010 WL 2851616, at *6
(Gómez, C.J., dissenting). Martin-Liburd provides no support
for her argument that employee compliance with an
employer’s administrative order is necessary only to the
extent that the order does not conflict with the employee’s
individual desires. This is a bald assertion with no support
that we can discern.

        Employers promulgate a litany of reasonable
administrative orders designed to ensure the systematic
management of company affairs. An understanding exists in
the relationship between employer and employee that the
employee will abide by these orders. If an employee were
entitled to unilaterally forego compliance with reasonable
administrative orders, company officials would lose the
predictability associated with compliance. The employee’s
obligation to comply with the order would be illusory and
dependent solely on the employee’s willingness to obey. We
cannot countenance, as Martin-Liburd has argued, an
employment relationship whereby the employee is vested
with the authority to pick and choose what facially reasonable
administrative orders to follow.

      In its majority opinion, the Appellate Division

533, 535 (Pa. 1978) (finding employee’s refusal of
employer’s request to drive truck with failing brakes not
willful misconduct). Moreover, we do not imply that an
employer’s administrative order would be reasonable where it
conflicts with an employee’s needs, as recognized by federal,
state, or territorial law. However, this case raises none of
these concerns.




                             18
concluded that “reasonable minds could disagree as to
whether Maynard’s order to Martin-Liburd was reasonable.”
Maynard, 2010 WL 2851616, at *3. Given its review under
the substantial evidence standard, the majority determined
that the “two permissible views of the evidence” required
deference to the Superior Court’s factual determination that
Martin-Liburd was wrongfully terminated for failing to
comply with an unreasonable order. Id. (quoting John F.
Harkins Co. v. Waldinger Corp., 796 F.2d 657, 661-62 (3d
Cir. 1986)). But the substantial evidence standard that the
Superior Court itself applied is self-limiting, applying only to
“[t]he findings of the [DOL] Commissioner as to the facts.”
V.I. Code Ann. tit. 24, § 70(b) (emphasis added). While the
reasonableness of Maynard’s order is a factual question, see
Gonzalez, 549 F.3d at 224, the substantial evidence standard
does not insulate legal precepts present in the Superior
Court’s decision. See Bryan, 2009 WL 586733, at *2 (“[The]
standard of review in examining the Superior Court’s
application of law is plenary.” (citation omitted)).

       Herein lies the foundational error in the majority’s
decision. The majority’s constrained interpretation of its
standard of review precluded it from conducting the
necessary plenary inquiry under the WDA.         Only by
exercising such review would the Superior Court’s flawed
interpretation of the WDA—rendering talismanic the
employee’s individual needs when evaluating the
reasonableness of an employer’s order—have been apparent.
The WDA requires only that Maynard’s order be reasonable,
not that the order satisfy a constantly evolving scale of
reasonableness based on each employee to whom that order is
directed.

       We agree with the dissent that the majority’s




                              19
determination amounted to an untenable intrusion into an
employer’s inherent freedom to require uniform employee
compliance with a reasonable administrative order. Martin-
Liburd’s desire to obtain a signed paycheck to qualify for
financial assistance from the WIC program “is beside the
point” and provided no justification for failing to obey
Maynard’s reasonable order. Maynard, 2010 WL 2851616, at
*6 (Gómez, C.J., dissenting). Her termination was therefore
permissible under V.I. Code Ann. tit. 24, § 76(a)(4).
Accordingly, we will reverse the District Court’s finding that
Martin-Liburd was terminated in violation of the WDA, and
we will reverse the award of back pay. 14



      14
          Although the reasonableness of Maynard’s order
was unaffected by Martin Liburd’s needs, what also is
apparent is that Maynard had provided numerous employees
in the past with written verification necessary to obtain
government assistance and even had done so on previous
occasions for Martin-Liburd. (App. 19, 107.) While Martin-
Liburd was not permitted to disobey Maynard’s reasonable
administrative order simply due to her individual needs,
Martin-Liburd acknowledged that she never provided
Maynard with the WIC certification form (App. 68), and only
stated during her final protest of Maynard’s request that a
signed paycheck was needed for her “personal business,”
(App. 47). And even this was untrue. Although Martin-
Liburd claimed that she “needed” a signed paycheck, the
WIC certification form introduced at the DOL hearing
indicated that Martin-Liburd could have verified her income
through a number of means, only one of which required the
submission of a signed paycheck. (App. 176.)




                             20
                      IV.
      For the foregoing reasons, we will reverse the
Appellate Division’s July 19, 2010 Order.




                        21